Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on January 10, 2022 has been entered.
RESPONSES TO AMENDMENTS AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on January 10, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 3, 6–10, 12, 15, and 17–19 are now amended.
Claims 2, 4, 5, 11, 13, 14, and 20 are now canceled.
Claims 1, 3, 6–10, 12, and 15–19 are pending in the application. 
The Examiner is persuaded that the present amendment overcomes the rejection of claims 1–3, 5–12, 14–18, and 20 under 35 U.S.C. § 103 as obvious over Sittig in view of Cardonha. This ground of rejection is therefore withdrawn, and a new ground of rejection necessitated by the amendment follows.
The Examiner is not persuaded that the present amendment overcomes that same ground of rejection for claim 19. The Applicant contends that claim 19 is similar in scope to claim 1, but in fact, the amendment to claim 19 fails to add several elements that were added only to claims 1 and 10. As such, those elements, which necessitated withdrawal of the rejection as to claims 1 and 10, do not necessitate withdrawal of the rejection of claim 19, as set forth in the Office Action below.
The Examiner is also not persuaded that the present amendment overcomes the non-statutory double patenting rejection, based on the issued patent. The Applicant does not explain why it believes the present amendment overcomes the rejection, and therefore, the Examiner’s response is the rejection as set forth later in this Office Action.
Accordingly, since all of the claims stand rejected, the Applicant’s request for an allowance (Response 8) is respectfully denied. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on January 10, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 1, 6, 8–10, 15, and 17–19 for having the following informalities. Appropriate correction is required.
Claim 1
(1) The amendment to claim 1 introduces grammatical errors on lines 9–11 and 13–15 of the claim (the two “modifying a viewing permission” steps): the phrase “one of the plurality of social media post” is erroneous because the noun “post” disagrees in number with there being a “plurality of” said posts.
(2) The order in which the first two steps of claim 1 describes the social media posts is unclear for two reasons. First, the differences between the two phrases “plurality of social media posts” versus “each social media post displayed in a news feed” sufficient to raise a question as to whether or not “each social media post displayed in a news feed” is the same or a different set of posts as the prior recited “plurality of social media posts.” Second, even if the Applicant meant for these two differently-worded terms to refer to the same thing, the order of the description is difficult to follow; first the claim introduces the “plurality of social media posts” as a whole, then the claim switches to describing individual elements of each post (their buttons), but then the claim switches back once again to describing the whole plurality (i.e., that the whole plurality is “displayed in a news feed”).
The Examiner recommends the following amendment to correct objection (2): 
displaying to a user of a social media service of a plurality of social media posts in a news feed of the user of the social media service;
displaying a like button and a dislike button next to each social media post
Claims 6, 8, and 9
Claims 6, 8, and 9 repeat the same informality mentioned for objection (1) of claim 1, and are therefore subject to that same objection.
Claim 10
Claim 10 includes three informalities. The first two informalities are the same as (1) and (2) for claim 1 above, and require the same correction. 
The third informality is the incorrect tense of the first verb in each claim element (e.g., “displaying” “receiving” “modifying”). The present continuous tense of those verbs disagrees with the overall present simple tense of the claim (due to the introductory phrase “the processor configured to”).
To correct the third informality, the Applicant needs to amend claim 10 either by changing “the processor configured to” to be in the present continuous tense (e.g., “the processor configured to execute instructions stored in the memory, the instructions comprising:” or “the processor configured to perform a method comprising:”). Alternatively, the Applicant could instead change each of the steps to their present simple tense by dropping the “-ing” suffix from each introductory verb.
Claims 15 and 17–19
Claims 15 and 17– 19 each contain the same informality mentioned for objection (1) of claim 1, and are therefore subject to that same objection.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 19 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 19 lacks antecedent basis for “the plurality of social media post[s],” and therefore, the scope of claim 19 is indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	SITTIG, CARDONHA, AND STRIKE TEACH CLAIMS 1, 3, 6–10, 12, AND 15–18.
Claims 1, 3, 6–10, 12, and 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0013700 A1 (“Sittig”) in view of U.S. Patent Application Publication No. 20150234844 A1 (“Cardonha”), and further in view of U.S. Patent Application Publication No. 2016/0054871 A1 (“Strike”).
Claim 1
Sittig teaches a computer-implemented method comprising: 
displaying to a user of a social media service a 
A “tagging module 310 transmits a tag notification 325 to the tagged user 120. The tag notification 325 may include information bringing the existence of [a] tag to the tagged user's attention.” Sittig ¶ 49. More specifically, the “tag” refers to a portion of a content item in a social networking system 230 (the claimed social media post) that explicitly refers to the tagged user 120. Sittig ¶ 47.
displaying a like button and a dislike button 
“The tag notification 325 may include information bringing the existence of the tag to the tagged user's attention. In addition, the tag notification 325 may allow the tagged user 120 to approve the tag or to reject the tag.” Sittig ¶ 49. While “approve or reject” is not a like and dislike button per se, this teaching at least suggests that the user interface module 240 provides two respective mechanisms for inputting approval or disapproval of a social media post, much like the claimed like button and dislike button. Moreover, as will be discussed below, the Strike reference explicitly teaches this feature.
receiving an indication from the user that the user dislikes one of the plurality of social media posts
“The tagged user 120 may respond to receiving a tag notification in a number of ways. In one embodiment, the tagged user 120 may . . . reject tags using the user interface module 240.” Sittig ¶ 52. 
modifying a viewing permission of the one of the plurality of social media post 
In order for a viewing user 220 to view the content item in a news feed, the viewing user 220 must be a member of an audience defined for the content item (the claimed “viewing permission”). Sittig ¶¶ 57 and 59. Ordinarily, the default audience includes a first audience 130 defined by the content item’s author and a second audience 140 defined by the tagged user. Sittig ¶¶ 35–36. However, “[i]n the event that the tagged user 120, the author 100 or any other user removes a tag from a content item, the audience of the content item collapses back to the first audience 130.” Sittig ¶ 38.
to prevent the social media post from being displayed to one or more friends of the user and allow the post to be displayed in a news feed of individuals that are not friends of the user;
The second audience 140 may include friends of the tagged user 120, whereas the first audience 140 only includes friends of the author 100. See Sittig ¶¶ 37, 55, 61, and FIG. 1. Accordingly, a post whose audience consists of the first audience 130 is limited to the friends of the author 100, which includes individuals who are not members of the second audience 140 (i.e., individuals that are friends of the tagged user).
and modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user 
In an embodiment, “rejecting a tag results in the tagged content item 315 not being displayed in a space indicated or controlled by the tagged user 120.” Sittig ¶ 53.
Sittig does not appear to further disclose allowing the disliked social media post to be displayed in an unfiltered news feed of the user, i.e., in addition to preventing it from being displayed in a filtered news feed.
Cardonha, however, teaches a computer-implemented method comprising:
displaying to a user of a social media service a plurality of social media posts;
As shown in FIG. 3, a plurality of posts 91 in a social media network are displayed to a user via a graphical user interface. Cardonha ¶ 48. 
displaying displayed in a news feed of the user of the social media service; 
Each of the posts 91 are displayed in a news feed (column listing 90), see Cardonha FIGS. 3 and 3A, and, the graphical user interface displays a “hide icon 62” (a dislike button) next to each post 91. Cardonha ¶ 54.
receiving an indication from the user that the user dislikes one of the plurality of social media posts, wherein the indication is based on the user clicking the dislike button next to the social media post; 
As shown in FIG. 3A, the graphical user interface receives an indication from a user “selecting and clicking one or more ‘hide’ icons 62 for selected posts 91a and 91b using a cursor 60.” Cardonha ¶ 54.
and modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user 
Selecting posts in the above manner will cause the selected posts to “become hidden, from the current collection, and not readable by users.” Cardonha ¶ 54.
while allowing the social media post to be displayed in an unfiltered news feed of the user;
“It is understood that these posts 91a, 91b will be subsequently displayable to the owner of the collection.” Cardhona ¶ 54.
and displaying, to the user, one of the filtered news feed and the unfiltered news feed based on an input of the user.
By “selecting a view/hide button 88 from the collections setting menu 95,” the owner can toggle display of the hidden posts 91a and 91b. Cardhona ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sittig’s social media software by preventing a selected social media post from being displayed in a filtered news feed of the user while allowing the post to be displayed in an unfiltered news feed of the user, as taught by Cardonha. One would have been motivated to combine Cardonha with Sittig based on an explicitly recognized “need for mechanisms that enable efficient search, grouping, and filtering of large amounts of content” in the field of social media publishing. Cardonha ¶ 5.
At this point, the Examiner has shown that the only difference between the claimed invention and the prior art is that the claimed invention further displays a “like button” on each social media post (in addition to the “dislike” button already taught by the prior art). The Examiner respectfully submits that this additional “like” button was prima facie obvious over Sittig and Cardonha alone, a priori any evidence from a third prior art reference, because Sittig already teaches a separate mechanism for expressing approval of at least one social media post, in addition to its mechanism for expressing disapproval. 
Moreover, it could be argued that the “like” button—at least as presently claimed—should not be entitled to patentable weight, because the claim fails to recite any functional limitations for the like button. Absent any functional limitation, the like button is effectively mere ornamentation, and non-functional differences between prior art and a claim are not patentable. MPEP § 2111.05.
Additionally, even notwithstanding the two foregoing considerations, “displaying a like button and a dislike button next to each social media post displayed in a news feed of the user of the social media service” was obvious before the effective filing date of the claimed invention, as Strike taught both this and several other overlapping features:
displaying to a user of a social media service a plurality of social media posts;
As shown in FIGS. 1A, 1B, and 2, the disclosed system displays a plurality of articles displayed as “snapshots 106.” See Strike ¶ 59 and FIGS. 1A–2.
displaying a like button and a dislike button next to each social media post 
Among other things, a “like” button 122 and “dislike” button 124 are each displayed next to each respective snapshot 106. Strike ¶ 66.
displayed in a news feed of the user of the social media service; 
Each of the snapshots 106 are displayed in a “news feed” on the website. Strike ¶ 56.
receiving an indication from the user that the user dislikes one of the plurality of social media posts, wherein the indication is based on the user clicking the dislike button next to the social media post; 
In order to indicate that the user dislikes an article 106, “the user may select the dislike button.” Strike ¶ 66.
and modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user 
“The dislike button may hide the snapshot.” Strike ¶ 66.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include Strike’s “like” button with each of the social media posts described in both Sittig and Cardonha. One would have been motivated to combine Strike with Sittig and Cardonha because a “like” button would help tailor users’ news feeds to better reflect their preferences for posts. See Strike ¶ 66 (“the search engine may note that the user likes similar articles and weigh them higher on the user's listing in the future.”).
Claim 3
Sittig, as combined with Cardonha and Strike, teaches the computer-implemented method of claim 1, 
wherein the dislike button is a private dislike button that does not share that the user disliked a post with other users of the social media service.
Sittig, as combined with Cardonha, teaches many different alternatives for reacting to the tagged user 120 rejecting a tag, yet none of them inform other users that tagged user 120 disliked a post. See Sittig ¶¶ 52–53. Moreover, “[i]n one embodiment, approving or rejecting a tag has no effect on whether the tag is displayed.” Sittig ¶ 52.
Claim 6
Sittig, as combined with Cardonha and Strike, teaches the computer-implemented method of claim 1, 
wherein the user is referenced in one of the plurality of the social media post and wherein a determination that the user is referenced in the one of the plurality of social media post is based at least upon the user being tagged in the one of the plurality of social media post.
“The tagging module 310 receives tag information from the author 100 and transmits the tag information to the content item module 300 and a tag notification 325 to the tagged user 120. In one embodiment, the tag information includes the identity of the tagged user 120 [and] the type of association between the tagged user 120 and the content item 305 (such as a tag in the body of a message, in a comment, in an image, etc.).” Sittig ¶ 47.
Claim 7
Sittig, as combined with Cardonha and Strike, teaches the computer-implemented method of claim 1, 
wherein the social media post includes a picture.
“For example, an author 100 may use the tagging module 245 to tag a friend in a photograph.” Sittig ¶ 44.
Claim 8
Sittig, as combined with Cardonha and Strike, teaches the computer-implemented method of claim 7, 
wherein a determination that the user is referenced in the one of the plurality of social media post is based at least upon a determination that the picture includes an image of the user.
“For example, a first user may recognize that an uploaded picture is an image of several friends, and may associate the identities of each friend with the location within the image of each friend's face.” Sittig ¶ 31.
Claim 9
Sittig, as combined with Cardonha and Strike, teaches the computer-implemented method of claim 1, 
wherein the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the one of the plurality of social media post.
“In one embodiment, at least one member of the second audience 140 is not a member of the first audience 130.” Sittig ¶ 35.
Claims 10, 12, and 15–18
Claims 10, 12, and 15–18 are directed to a system with a processor and memory that configures the processor to perform the same operations that are set forth in the corresponding methods of claims 1, 3, and 6–9. The cited prior art teaches those operations for the reasons set forth above, and Sittig further teaches the underlying memory and processor for performing those operations. See Sittig ¶¶ 68–69.
II.	SITTIG AND CARDONHA TEACH CLAIM 19. 
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Sittig in view of Cardonha
Claim 19
Sittig teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method comprising:
“Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” Sittig ¶ 68.
notifying a user of a social media service of a social media post;
After a content author 100 posts a content item in a social networking system 230 and tags a tagged user 210 in the content item, “tagging module 310 receives tag information from the author 100 and transmits the tag information to the content item module 300 and a tag notification 325 to the tagged user 120.” Sittig ¶ 47.
receiving an indication from the user that the user dislikes the one of the plurality of social media post;
“The tagged user 120 may respond to receiving a tag notification in a number of ways. In one embodiment, the tagged user 120 may approve or reject tags using the user interface module 240.” Sittig ¶ 52.
modifying a viewing permission of the one of the plurality of social media post 
In order for a viewing user 220 to view the content item in a news feed, the viewing user 220 must be a member of an audience defined for the content item (the claimed “viewing permission”). Sittig ¶¶ 57 and 59. Ordinarily, the default audience includes a first audience 130 defined by the content item’s author and a second audience 140 defined by the tagged user. Sittig ¶¶ 35–36. However, “[i]n the event that the tagged user 120, the author 100 or any other user removes a tag from a content item, the audience of the content item collapses back to the first audience 130.” Sittig ¶ 38.
to prevent the one of the plurality of social media post from being displayed to one or more friends of the user and allow the post to be displayed in news feeds of individuals that are not friends of the user; 
The second audience 140 may include friends of the tagged user 120, whereas the first audience 140 only includes friends of the author 100. See Sittig ¶¶ 37, 55, 61, and FIG. 1. Accordingly, a post whose audience consists of the first audience 130 is limited to the friends of the author 100, which includes individuals who are not members of the second audience 140 (i.e., individuals that are friends of the tagged user).
modifying a viewing permission of the one of the plurality of social media post to prevent the one of the plurality of social media post from being displayed in a filtered news feed of the user 
In an embodiment, “rejecting a tag results in the tagged content item 315 not being displayed in a space indicated or controlled by the tagged user 120.” Sittig ¶ 53.
Sittig does not appear to further disclose allowing the disliked social media post to be displayed in an unfiltered news feed of the user, i.e., in addition to preventing it from being displayed in a filtered news feed. Nor does Sittig explicitly disclose a mechanism for the user to select display of either the filtered or the unfiltered news feed.
Cardonha, however, teaches a computer-implemented method comprising:
notifying a user of a social media service of a social media post;
FIG. 3 depicts a column listing 90 of posts 91 in a social media network. See Cardonha ¶ 48.
receiving an indication from the user that the user dislikes the one of the plurality of social media post; 
“As shown [in FIG. 3A], responsive to a moderator selecting and clicking one or more ‘hide’ icons 62 for selected posts 91a and 91b using a cursor 60, the selected posts will be filtered out.” Cardonha ¶ 54.
modifying a viewing permission of the one of the plurality of social media post to prevent the one of the plurality of social media post from being displayed in a filtered news feed of the user 
Selecting posts in the above manner will cause the selected posts to “become hidden, from the current collection, and not readable by users.” Cardonha ¶ 54.
while allowing the one of the plurality of social media post to be displayed in an unfiltered news feed of the user; 
“It is understood that these posts 91a, 91b will be subsequently displayable to the owner of the collection,” because “the owner has original access rights to the original collection.” Cardhona ¶ 54.
and displaying, to the user, one of the filtered news feed and the unfiltered news feed based on an input of the user.
By “selecting a view/hide button 88 from the collections setting menu 95,” the owner can toggle display of the hidden posts 91a and 91b. Cardhona ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Sittig’s social media software by preventing a selected social media post from being displayed in a filtered news feed of the user while allowing the post to be displayed in an unfiltered news feed of the user, as taught by Cardonha. One would have been motivated to combine Cardonha with Sittig based on an explicitly recognized “need for mechanisms that enable efficient search, grouping, and filtering of large amounts of content” in the field of social media publishing. Cardonha ¶ 5.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I.	REFERENCE CLAIM 3 AND CARDONHA
Claims 1, 3, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Claim 1
The elements of Instant Claim 1 and Reference Claim 3 have the following correspondence:

Instant Claim 1
Reference Claim 3
Discussion
1. A computer-implemented method comprising: 
3. The computer-implemented method of claim 2
Reference Claim 3 includes the limitations of its parent claim 2 and grandparent claim 1, which itself is a computer-implemented method. 

Also, note that this rejection will quote from both Reference Claims 1 and 2 because Reference Claim 3 inherits the limitations of its parent claim.

<additional claim elements>
Any claim element in Reference Claim 1 that Instant Claim 1 lacks falls within the open-ended scope of Instant Claim 1. See MPEP § 2111.03.
displaying to a user of a social media service a plurality of social media posts;
causing the set of acceptable social media posts to be displayed 
The reference claim is narrower, and therefore, at least falls within the scope of the instant claim.
displaying a like button and a dislike button next to each social media post displayed in a news feed of the user of the social media service;
displaying a like button and a dislike button next to each social media post displayed in the news feed window of the social media service.
Patentably indistinct.
receiving an indication from the user that the user dislikes one of the plurality of social media posts, 
receiving, from the user, an indication that that user dislikes the published post; 
Patentably indistinct
wherein the indication is based on the user clicking the dislike button next to the social media post;
updating the social media post filtering preferences is further based at least in part on the user selecting one of the like button and the dislike button associated with a first post.
Patentably indistinct.
modifying a viewing permission of the one of the plurality of social media post 
modifying, by the social media service, a viewing permission of the published post based on the indication that that user dislikes the published post, 
Patentably indistinct
to prevent the social media post from being displayed to one or more friends of the user 
wherein modifying the viewing permission of the published post prevents the post from being displayed to friends of the user 
Patentably indistinct
and allow the post to be displayed in a news feed of individuals that are not friends of the user;
and allows the post to be displayed in news feeds of individuals that are not friends of the user
Patentably indistinct
modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user
causing the set of acceptable social media posts to be displayed in a news feed window of the social media service in association with an account of the user of the social media service;
Patentably indistinct
while allowing the social media post to be displayed in an unfiltered news feed of the user; and displaying, to the user, one of the filtered news feed and the unfiltered news feed 
causing the set of unacceptable social media posts to be displayed in a secondary news window of the social media service in association with the account of the user of the social media service
Patentably indistinct

Reference Claim 3 does not appear to explicitly claim whether the displaying of the unfiltered or filtered news is “based on an input.”
Cardonha, however, teaches this feature plus several other overlapping limitations:
receiving an indication from the user that the user dislikes one of the plurality of social media posts, wherein the indication is based on the user clicking the dislike button next to the social media post; 
As shown in FIG. 3A, the graphical user interface receives an indication from a user “selecting and clicking one or more ‘hide’ icons 62 for selected posts 91a and 91b using a cursor 60.” Cardonha ¶ 54.
and modifying a viewing permission of the social media post to prevent the social media post from being displayed in a filtered news feed of the user 
Selecting posts in the above manner will cause the selected posts to “become hidden, from the current collection, and not readable by users.” Cardonha ¶ 54.
while allowing the social media post to be displayed in an unfiltered news feed of the user;
“It is understood that these posts 91a, 91b will be subsequently displayable to the owner of the collection.” Cardhona ¶ 54.
and displaying, to the user, one of the filtered news feed and the unfiltered news feed based on an input of the user.
By “selecting a view/hide button 88 from the collections setting menu 95,” the owner can toggle display of the hidden posts 91a and 91b. Cardhona ¶ 54.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Reference Claim 3 by preventing a selected social media post from being displayed in a filtered news feed of the user while allowing the post to be displayed in an unfiltered news feed of the user, as taught by Cardonha, and to provide a selection mechanism therefor. One would have been motivated to combine Cardonha with Reference Claim 3 based on an explicitly recognized “need for mechanisms that enable efficient search, grouping, and filtering of large amounts of content” in the field of social media publishing. Cardonha ¶ 5.
Claim 3
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth above for instant claim 1, taken in conjunction with Cardonha’s lack of a disclosure of sharing that the user clicked the hide icon 62, said lack of disclosure falling within the scope of the negative limitation recited in claim 3.
Claim 7
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3, in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for two reasons.
First, Cardonha explicitly teaches that its “content items” (which the Examiner previously mapped to the claimed social media posts) may comprise images. See Cardonha ¶ 27.
Second, irrespective of Cardonha, the only matter that claim 7 adds is printed matter that is not functionally related to the underlying computer or computer-implemented method. 
“Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.) (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)). With respect to computer inventions, printed matter (also known as “non-functional descriptive material”) fails this test when it is “directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data.” MPEP § 2111.05(III.); see also Ex parte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential); Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005) (informative) (CAFC Appeal No. 2006-1003), aff’d, Rule 36 (June 12, 2006)); Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).
Here, the only difference between claim 7 and Reference Claim 3 is the non-functional informational character of the social media post as “a picture.” For example, in contrast to claim 7, dependent claim 8 actually requires the invention to do something with the contents of the picture. Moreover, claim 8 depends from claim 7, and “the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005). Such non-functional differences are unpatentable.
Accordingly, claim 7 is patentably indistinct from reference claim 3 and Cardonha.
II.	CLAIMS 6, 8, AND 9 ARE UNPATENTABLE OVER REFERENCE CLAIM 3, CARDNOHA, AND SITTIG.
Claims 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha, and further in view of Sittig. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Claim 6
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha, and further in view of Sittig. Specifically, instant claim 6 differs from Reference Claim 3 and Cardonha in two unpatentable respects:
First, reference claim 1 includes several elements that are not explicitly recited in instant claim 6. Those elements, however, fall under the open-ended scope of instant claim 6. See MPEP § 2111.03.
Second, although Reference Claim 3 (via its grandparent claim) recites “identifying a published post on the social media service that includes a reference to the user,” reference claim 3 does not further recite whether the identifying is “based at least upon the user being tagged in the social media post.”
Sittig, however, teaches the computer-implemented method of claim 1, 
wherein the user is referenced in the social media post and wherein a determination that the user is referenced in the social media post is based at least upon the user being tagged in the social media post.
“The tagging module 310 receives tag information from the author 100 and transmits the tag information to the content item module 300 and a tag notification 325 to the tagged user 120. In one embodiment, the tag information includes the identity of the tagged user 120 [and] the type of association between the tagged user 120 and the content item 305 (such as a tag in the body of a message, in a comment, in an image, etc.).” Sittig ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify that a user is reference in a social media post based on the user being tagged in the social media post, as taught by Sittig. One would have been motivated to combine Sittig with Reference Claim 3 and Cardonha based on an explicitly recognized “need for solutions that enable users of a social networking system to communicate in ways that more accurately reflect communications in the real world.” Sittig ¶ 7.
Claim 8
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha, and further in view of Sittig. Specifically, instant claim 8 differs from reference claim 1 in two unpatentable respects:
First, reference claim 1 includes several elements that are not explicitly recited in instant claim 8. Those elements, however, fall under the open-ended scope of instant claim 8. See MPEP § 2111.03.
Second, although reference claim 1 recites “identifying a published post on the social media service that includes a reference to the user,” reference claim 3 does not further recite whether the identifying is “based at least upon the user being tagged in the social media post,” nor does Cardonha explicitly disclose the same.
Sittig, however, teaches the computer-implemented method of claim 7, 
wherein a determination that the user is referenced in the social media post is based at least upon a determination that the picture includes an image of the user.
“For example, a first user may recognize that an uploaded picture is an image of several friends, and may associate the identities of each friend with the location within the image of each friend's face.” Sittig ¶ 31.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify that a user is reference in a social media post based on the user being tagged in the social media post, as taught by Sittig. One would have been motivated to combine Sittig with Reference Claim 3 and Cardonha based on an explicitly recognized “need for solutions that enable users of a social networking system to communicate in ways that more accurately reflect communications in the real world.” Sittig ¶ 7.
Claim 9
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Reference Claim 3 in view of Cardonha and Sittig. Specifically, instant claim 9 differs from reference claim 3 in two unpatentable respects:
First, reference claim 3 includes several elements that are not explicitly recited in instant claim 9. Those elements, however, fall under the open-ended scope of instant claim 9. See MPEP § 2111.03.
Second, reference claim 3 does not appear to explicitly specify whether “the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the social media post,” and Cardonha does not appear to explicitly disclose the same, either.
Sittig, however, teaches the computer-implemented method of claim 1, and further teaches
the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the social media post.
“In one embodiment, at least one member of the second audience 140 is not a member of the first audience 130.” Sittig ¶ 35.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to set an audience for a social media post in which the one or more friends of the user includes friends of the user that are not also friends of an individual that posted the social media post, as taught by Sittig. One would have been motivated to combine Sittig with Reference Claim 3 and Cardonha based on an explicitly recognized “need for solutions that enable users of a social networking system to communicate in ways that more accurately reflect communications in the real world.” Sittig ¶ 7.
III.	REFERENCE CLAIM 8 AND CARDONHA RENDER CLAIMS 10, 12, AND 16 OBVIOUS.
Claims 10, 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as given above for claims 1, 3, and 7, but using Reference Claim 8 as the base reference claim instead of Reference Claim 3, mutatis mutandis.
IV.	REFERENCE CLAIM 8, CARDONHA, AND SITTIG RENDER CLAIMS 15, 17, AND 18 OBVIOUS.
Claims 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”), in view of Cardonha. Although the claims at issue are not identical, they are not patentably distinct from each other for the same reasons as given above for claims 6, 8, and 9, but using Reference Claim 8 as the base reference claim instead of Reference Claim 3, mutatis mutandis.
V.	REFERENCE CLAIM 13 AND CARDONHA RENDER OBVIOUS CLAIM 19.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,106,758 B1 (the claims of which known hereafter as “Reference Claims”). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the double patenting rejection of claim 1, but replacing Reference Claim 3 with Reference Claim 13, mutatis mutandis.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176